Argued February 1, 1928.
In computing the vote cast at an election, the Act of April 23, 1927, P. L. 360, does not give to the court, acting as a computation board, the right to exclude the entire vote cast at any polling place. The duty of such a board is simply to recount and compute the vote; complaints alleging that particular ballots should not have been received at all, belong to a contest of the election, *Page 142 
while complaints that ballots received should not have been counted or were incorrectly totaled are proper matters for consideration by the board. This statute does not allow an appeal; therefore an appeal taken from the action of the board is but a certiorari, and on such an appeal judicial review is restricted to the regularity of the record, though in this class of cases, in passing on the regularity of the record, findings of fact contained in the opinion of the court below may be considered so far as they concern fundamental questions. In the present instance, if all of the alleged additional votes, found in the box but not appearing on the return made by the election officers, were, as a matter of fact, either added or excluded in making the computation, appellee would still be entitled to a certificate of election; hence the question sought to be raised by the appeal is purely a moot one, and, for that reason,
The appeal is quashed.